Title: [May 1770]
From: Washington, George
To: 




May 1st. Rid in the forenoon to where the Millwrights & Masons were at Work—also the Ditchers & the fish Landing at Poseys. In the afternoon rid to the Mill only. Mrs. W. Washington & her youngest Child & Mrs. Bushrod & Katy Washington came in the Eveng.


   
   Mrs. Warner Washington’s youngest child at this time was Catharine Washington (b. 1769). katy washington: Catherine Washington, daughter of the deceased Henry Washington of Middlesex County and niece of Mrs. Mildred Bushrod.



 



2. Mrs. Washington went to Belvoir & Mrs. Bushrod continued here. I rid to the Mill and Ditcher[s] in the forenoon, and afternoon.
 


3. Went the above rounds before dinner—but did not go out afterwards.
 


4. Rid to the Masons & Ditchers before dinner.
 


5. Rid to the Mill Rights—Masons & Ditchers before dinner, & to Doeg Run Qr.
 


6. At home all day. Colo. Robt. Fairfax Mrs. Fairfax Mrs. W. Washington & the two Miss Carlyles came from Belvoir & dined here. Colo. Fairfax Mrs. Fairfax & Nancy Carlyle returnd after dinr. Mrs. W. & Sally stayed.
 


7. Rid to the Mill ditchers, &ca. before dinner & to the Mill afterwards.
 


8. Went the same rounds again and promised the ditchers 18d. a Rod if they woud be brisk and stick to it.
Miss Betty Ramsay & Milly Hunter also Anthy. Ramsay came here today. The latter returnd after dinner. The others stayed.

	
   
   For GW’s difficulties with the ditchers, see “Remarks” entries for 1–8 May 1770.


   
   
   Amelia Hunter, a daughter of the Alexandria physician John Hunter and his wife Elizabeth, married a Mr. Terrett sometime before May 1776 (will of John Hunter, 10 June 1763, Fairfax County Wills, Book B–1, 364–65, Vi Microfilm; will of George Hunter, 17 May 1776, Fairfax County Wills, Book C–1, 257–58, Vi Microfilm). Anthony Ramsay of Alexandria was a lawyer who had been admitted to the bar of the Fairfax County court 19 Feb. 1770 (Fairfax County Order Book for 1768–70, 286, Vi Microfilm). Young Ramsay, the eldest son of William Ramsay, died during the winter of 1772–73.



 


9. Mr. Christian danced here—⟨who⟩ (besides his Scholars, and those already mentioned to be here) Mrs. Peake & Niece Mr. Massey—Mr. Piper & Mr. Adams dined here.

	
   
   Mrs. Humphrey Peake’s sister, Sarah Stonestreet, married Richard Edelen of Maryland; the niece is probably a daughter of that marriage, possibly Frances Edelin (see main entry for 28 Dec. 1771).


   
   
   Rev. Lee Massey (1732–1814), rector of Truro Parish 1767–77, lived at this time on the Occoquan with his first wife, Mary Johnston Massey, daughter of George and Sarah McCarty Johnston of Alexandria (will of Mary Johnston, 20 Nov. 1769, Fairfax County Wills, Book C–1, 73, Vi Microfilm; Mason

Family Bible, mason [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:480–81). After her death he married a Miss Burwell, who soon died also; he then married Elizabeth Bronaugh of Prince William County (meade [1][William] Meade. Old Churches, Ministers and Families of Virginia. 2 vols. Philadelphia, 1857., 2:239–40). A lawyer in early life, Massey had been chosen successor to Rev. Charles Green by the Truro vestrymen in Feb. 1766 and had been sent to England for ordination, officially becoming rector the next February (Truro Vestry Book, 110, 119, DLC).



 


10. Rid to the Mill. Mr. Christian & some of his scholars went away this afternoon. Mrs. W——n & Mrs. B[ushrod] went to B[elvoir].
 


11. The rest of the Scholars went away after breakfast. Mrs. Washn. & Mr. W. Washington came this Afternoon. Mr. Semple who came last Night went away after Bt. I rid to the Mill &ca. before & after Dinner.
 


12. At home all day. Mr. Stedlar here. Mr. & Mrs. Washington & Mrs. Bushrod went to Colchester & returnd in the Afternn.
 


13. Went to Church with all the Compy. here. Dind at Belvoir & returnd in the Afternoon.
 


14. Rid to Muddy hole to my Ditchers & the Mill. Mr. Washington wife & Child & Mrs. Bushrod &ca. went away.
 


15. Rid to the Ditchers & Mill before Dinner—at home afterwards.
 


16. Rid by Muddy hole to the Mill and to the Ditchers & came home by Poseys.
 


17. Rid to the Mill and Ditchers again.
 


18. Did the same. Returnd to Dinner with Mr. Ross. Found Mr. Ramsay there. Went in the Afternoon to McCartys Sale of Poseys Effects. He & Mr. Ramsay returnd with me & lodgd.


   
   Daniel McCarty and Bryan Fairfax had given special bail for John Posey in several suits decided against him during Feb. 1770 (Fairfax County Order Book for 1768–70, 234–35, 305–14, Vi Microfilm).



 


19. Set of for Williamsburg—dind at Dumfries—calld at My Mothers and lodgd at Colo. Lewis’s in Fredericksbg.


   
   The burgesses were to begin meeting again on 21 May. Before GW left home, he gave Lund Washington, who was to be in charge of his business at Mount

   

Vernon while he was gone, £30 in cash to be accounted for (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 313, 314).



 


20. Breakfasted at Mr. Bouchers—dind at Coleman’s & lodgd at Todds bridge.

	
   
   Jonathan Boucher had been trying for several years to obtain the rectorate of St. Anne’s Parish in Annapolis, Md., which offered a better livelihood than he had in Caroline County. Now, through the influence of Rev. Henry Addison, he was near to achieving that aim. At breakfast on this day, he and GW apparently discussed the matter and agreed that, if the move was made, Jacky would go to Annapolis also and continue his schooling under Boucher there, provided that Mrs. Washington approved. But GW was unwilling to agree with the tutor on another point. Boucher had been recently urging the Washingtons to allow him to take Jacky on an extended tour of Europe beginning about 1772. GW did not dispute the educational advantages of such a tour, but he was concerned that its cost would be more than Jacky’s estate could afford. Any decision about the trip, he told Boucher, would have to wait until he consulted friends in Williamsburg (Boucher to GW, 9 and 21 May 1770, DLC:GW; GW to Boucher, 2–9 June 1770, NN).



   
   This Coleman tavern was probably at Bowling Green, on the main road from Fredericksburg to Williamsburg, about three miles from Caroline Court House (see main entry for 25 June 1770 and Va. Gaz., R, 19 Oct. 1769). The Bowling Green tavern was owned by John Hoomes (d. 1805), “a very wealthy person” who was now living in Sussex County (riceHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 2:98, 176). He had advertised the tavern for lease during the previous October, and apparently a member of the local Coleman family, possibly Francis Coleman of Caroline Court House, had taken it over and had opened it since GW’s last trip to Williamsburg, when he had eaten at the Court House (Va. Gaz., R, 19 Oct. 1769). GW and most other travelers through this area preferred to stop at Bowling Green when the tavern there was open, because going to the Court House required a side trip of several miles.



 


21. Breakfasted at King Wm. Ct. House & dind & lodgd at Eltham.


   
   GW today spent 3s. at Ruffin’s ferry and somewhere on his route bought a pair of shoes costing 6s. for the mulatto manservant, Billy, who accompanied him (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 314).



 


22. Reached Williamsburg to Breakfast & dined at the Club at Mrs. Campb[ells] and supped at the Raleigh.

	
   
   GW lodged at Mrs. Campbell’s tavern for his stay in town. The House of Burgesses, which had convened the previous day as scheduled, dealt mostly with private bills during this session and transacted relatively “little business of a public nature” (GW to George W. Fairfax, 27 June 1770, IaDmSR).



 


23. Dined at Mrs. Dawson’s and spent the Evening in my own Room.
 



24. Dined at the Treasurers, & spent the Evening in my own Room.


   
   Between this date and 29 May, GW bought four play tickets for 30s.; clubbed twice at the Raleigh, purchased a vial of red ink costing 1s. 3d., and paid 2s. for postage and coffee (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 314).



 


25. Dined at the Palace & attended a Committee of the Association at Hayes. Spent the Eveng. there.

	
   
   A general meeting of the Virginia nonimportation association had been held in Williamsburg 22 May, and a committee of 20 gentlemen, including GW, had been appointed to revise the agreement that the associators had signed the previous year (Va. Gaz., R, 3 May 1770; carter [3]Jack P. Greene, ed. The Diary of Colonel Landon Carter of Sabine Hall, 1752–1778. 2 vols. Charlottesville, Va., 1965., 1:418). Changes were needed, it was generally agreed, because the agreement was causing much confusion and dissatisfaction in the colony and there were many violations of its terms by Virginians. Men in some of the other colonies were complaining that “if some prudent steps are not taken to regulate importation, in a short time Virginia will be remarkable, only, for resolving” (Va. Gaz., P&D, 14 June 1770, supp.). However, the members of the committee were deeply divided in opinion about how the nonimportation agreement should be changed. Some members, led by Treasurer Robert Carter Nicholas and Edmund Pendleton, wanted to moderate or abolish it as a gesture of compromise to Parliament for repealing all the disputed taxes except the one on tea. Other members insisted there could be no compromise of principle as long as the tea tax remained, and they favored strengthening the association’s agreement with stricter terms and stricter means of enforcement (carter [3]Jack P. Greene, ed. The Diary of Colonel Landon Carter of Sabine Hall, 1752–1778. 2 vols. Charlottesville, Va., 1965., 1:418). GW seems to have agreed with this last viewpoint, but he was willing to relax the association in order to obtain a more general adherence to it (GW to Jonathan Boucher, 30 July 1770, IEN; GW to Robert Cary & Co., 20 Aug. 1770, DLC:GW).



 


26. Took a Snack at Mrs. Dawson’s & went up to Eltham in the Afternn.


   
   The House of Burgesses adjourned after today’s meeting until 11:00 A.M. Monday, 28 May (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 20).



 


27. At Eltham all day.
 


28. Returnd to Williamsburg by 9 Oclock. Dined at the Speakers and attended a Committee of the Associn. at Hayes till 11 Oclock.
 


29. Dined at Mrs. Dawson’s and spent the Evening in my own Room.
 


30. Dined at the Club and spent the Eveng. in my own Room.

   



   
   GW today paid £1 10s. to Col. John Henry (d. 1773), father of Patrick Henry, for a copy of his map of Virginia which had been published the previous February by Thomas Jefferys of London.



 


31. Dined at the Attorneys and attended a Committee of the Association at Hayes till One Oclock.
